DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 6-16) in the reply filed on 2/1/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chul et al (KR20120032303A).

With regards to claim 6, Chul et al discloses a method for controlling an air conditioner for a vehicle comprising the steps of (the heating method for a vehicle using a PTC heater, page 2, and lines 19-21):
comparing a target discharge temperature of a first air passageway with a target discharge temperature of a second air passageway (comparing the set temperature of the driver's seat and the auxiliary seat input in step A , page 2, lines 20-25); and
calculating and outputting a compensation value for a PTC heater output with a lower target discharge temperature if the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway are different from each other (outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36).
With regards to claim 7, Chul et al discloses further comprising the steps of
comparing an actual discharge temperature of a lower target temperature zone, being one of the air passageways having a target discharge temperature that is lower than the target discharge temperature of a different one of the air passageways , with a target discharge temperature of the lower target temperature zone minus the compensation value (comparing the set temperature of the driver's seat and the auxiliary seat input in step A with the measured temperature discharged through the left and right heat sources of the PTC heater without a PMW control signal, page 2, lines 23-24), if the target discharge temperature of the first air passageway and the target discharge temperature of outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36).
With regards to claim 8, Chul et al discloses further comprising the steps of comparing the target discharge temperature with the actual discharge temperature (comparing the set temperature of the driver's seat and the auxiliary seat input in step A with the measured temperature discharged through the left and right heat sources of the PTC heater, page 2, lines 23-24), if the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway are equal (outputs a PWM control signal for maintaining the voltage input to the left heat source or the right heat source when the set temperature of the driver's seat or the auxiliary seat is the same as the left heat source or the right heat source, and the left heat source or the right heat source to maintain temperature, page 2, lines 35-38) and
maintaining the PTC heater output if the target discharge temperature and the actual discharge temperature are equal (outputs a PWM control signal for maintaining the voltage input to the left heat source or the right heat source when the set temperature of the driver's seat or the auxiliary seat is the same as the left heat source or the right heat source, and the left heat source or the right heat source to maintain temperature, page 2, lines 35-38), and increasing the PTC heater output if the target discharge temperature and the actual discharge temperature are different from each other (outputs a PWM control signal for increasing the voltage input to the left heat source or the right heat source when the left heat source or the right heat source is lower than the set temperature of the driver's seat or the assistant seat, and outputs a PWM control signal for increasing the voltage input to the left heat source or the right heat source to increase the temperature, page 2, lines 27-31).
With regards to claim 9, Chel et al discloses comparing the target discharge temperature and the actual discharge temperature in the higher target temperature zone if the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway are different from each other (comparing the set temperature of the driver's seat and the auxiliary seat input in step A with the measured temperature discharged through the left and right heat sources of the PTC heater, page 2, lines 23-24).

With regards to claim 10, Chel et al discloses a method for controlling a PTC heater within an air conditioner for a vehicle (the heating method for a vehicle using a PTC heater, page 2, and lines 19-21) comprising the steps of:
comparing a target discharge temperature of a first air passageway with a target discharge temperature of a second air passageway (comparing the set temperature of the driver's seat and the auxiliary seat input in step A , page 2, lines 20-25); and
calculating and outputting a compensation value based upon a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway (outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36); and
adjusting the target discharge temperature of one of the first air passageway or the second air passageway by the compensation value as an adjusted target temperature (outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36);
controlling the PTC heater to heat air passing through one of the first air passageway and the second air passageway to the adjusted target temperature (outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36).
With regards to claim 12, Chel et al discloses determining a lower target temperature zone as one of the air passageways having a target discharge temperature lower than the target discharge temperature of the other one of the air passageways (outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36); and
and wherein the one of the first air passageway and the second air passageway controlled to the adjusted target temperature is the lower target temperature zone (outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source for a lower target temperature when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36).
With regards to claim 13, Chel et al discloses wherein the step of controlling the PTC heater to heat air passing through one of the first air passageway and the second air passageway to the adjusted target temperature is only performed with an actual discharge temperature of the one of the first air passageway and the second air passageway being greater than the adjusted target temperature (outputs a PWM control signal for reducing the voltage input to the left heat source or the right heat source for a lower target temperature when the left heat source or the right heat source is higher than the set temperature of the driver's seat or the auxiliary seat, page 2, lines 32-36).
With regards to claim 14, Chel et al discloses controlling the PTC heater to heat air passing through the one of the first air passageway and the second air passageway to the an associated discharge target temperature with the actual discharge temperature of the one of the first air passageway and the second air passageway being equal to the adjusted target temperature (outputs a PWM control signal for maintaining the voltage input to the left heat source or the right heat source when the set temperature of the driver's seat or the auxiliary seat is the same as the left heat source or the right heat source, and the left heat source or the right heat source to maintain temperature, page 2, lines 35).
With regards to claim 16, Chel et al discloses wherein the step of calculating and outputting a compensation value based upon a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway further includes calculating the compensation value by a control unit using a mathematical formula (control unit for outputting a PWM control signal to control outputs of the left and right heat sources formed in the PTC heater based on the set temperature input through the input unit; And a power supply unit for supplying power to the left and right heat sources, respectively, according to the PWM control signal output from the control unit and compares the temperature difference between the received set temperatures and outputs a PWM control signal that controls the outputs of the left heat source and the right heat source, page 2, lines 8-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chul et al as applied to claims 6-10,12,13,14 and 16 above, and further in view of Oh et al (KR 20110038375).

With regards to claim 11, Chul et al does not disclose wherein the step of adjusting the target discharge temperature of one of the first air passageway or the second air passageway by the compensation value includes subtracting the compensation value from the target discharge temperature of the one of the first air passageway or the second air passageway.
Oh et al teaches wherein the step of adjusting the target discharge temperature of one of the first air passageway or the second air passageway by the compensation value includes subtracting the compensation value from the target discharge temperature of the one of the first air passageway or the second air passageway (compensation value is either the PTC up or PTC down signal in steps 55 and 58 that is decremented to give the temperature needed to the user, Fig. 3).
. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chul et al as applied to claims 6-10,12,13,14 and 16 above, and further in view of Ban (US 5,390,728).

With regards to claim 15, Chel et al does not disclose wherein the step of calculating and outputting a compensation value based upon a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway further includes using a lookup table to determine the compensation value.
Ban teaches wherein the step of calculating and outputting a compensation value based upon a difference between the target discharge temperature of the first air passageway and the target discharge temperature of the second air passageway further includes using a lookup table to determine the compensation value (for each air conditioner for use in a vehicle, a relation between the inside and the outside air introduction modes is previously found with respect to the change in the aforementioned target blowing air temperatures TAOr and TAOl, and for example, a table for control, col 8, lines 37-43).	It would have been obvious to one skilled in the art at the time the invention was made to modify the heating method of Chel et al with the table for control as taught by Ban to provide reduce power consumption and waste of fuel can prevented in a vehicle. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761